FILED
                           NOT FOR PUBLICATION
                                                                            MAY 10 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STEPHEN BRIAN TURNER,                            No. 17-15538

              Plaintiff-Appellant,               D.C. No. 3:11-cv-05176-CRB

 v.
                                                 MEMORANDUM*
MELODY SMITH, in her Individual and
Official Capacity as Parole Officer;
GREGORY SIMS, in his Individual and
Official Capacity as Assistant Parole
Supervisor; JOHN BENT, in his Individual
and Official Capacity as Parole
Supervisor; BRETT EVERIDGE, in his
Individual and Official Capacity as Parole
Officer,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                       Argued and Submitted April 11, 2018
                            San Francisco, California

Before: KLEINFELD, W. FLETCHER, and FISHER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Stephen Turner (“Appellant”) appeals the district court’s summary judgment

in his 42 U.S.C. § 1983 action against parole officials Melody Smith, Gregory

Sims, John Bent, and Brett Everidge (“Appellees”). Appellant claimed that one of

his parole conditions and two of his parole revocations were unconstitutional. The

district court granted summary judgment to Appellees. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      We review de novo a district court’s grant of summary judgment. Branch

Banking & Tr. Co. v. D.M.S.I., LLC, 871 F.3d 751, 759 (9th Cir. 2017).

      Appellees are entitled to absolute immunity for the imposition of

Appellant’s challenged parole condition. Appellant contends that the special

parole condition prohibiting contact with his fiancée violated clearly established

law. However, a parole officer’s quasi-judicial acts, including the establishment of

a parole condition, are subject to absolute immunity. Thornton v. Brown, 757 F. 3d

834, 839-840 (9th Cir. 2013); see also Swift v. California, 384 F.3d 1184, 1189

(9th Cir. 2004) (“Absolute immunity has also been extended to parole officials for

the imposition of parole conditions…”).

      Appellant failed to “put forward specific, nonconclusory factual allegations”

to establish that Appellee Smith harbored a retaliatory motive when initiating his

2011 and 2012 parole revocations. Jeffers v. Gomez, 267 F.3d 895, 903, 907 (9th


                                          2
Cir. 2001)(internal citations omitted); see Conner v. Heiman, 672 F.3d 1126, 1130

n. 1 (9th Cir. 2012). Prior to the arrests, Appellee Sims warned Appellant that

“bad things” would happen if he did not drop his litigation against the Parole

Department. Appellant contends that his failure to drop this litigation led to

retaliation in the form of his challenged parole revocations. However, the record

shows Appellee Smith’s reasonable belief that there had been a parole violation

motivated her decision to initiate each arrest. See Sherman v. U.S. Parole

Comm’n, 502 F.3d 869, 884 (9th Cir. 2007) (holding that parole officers need only

a reasonable belief that a parole violation has occurred to arrest a parolee).

      Appellant’s threatening statement during a counseling session prompted his

December 2011 parole revocation. As reported to Appellee Smith, Appellant

stated, “Melody Smith? By the time I get done with her, she won’t be singing any

more melodies.” This statement caused another parolee to call Smith and report it

out of “concern for [Smith]’s welfare.” The parolee also reported that Appellant

made “several agitated and threatening statements regarding [Smith] and the

Department of Parole Operations.” The counselor in charge of the session

confirmed the parolee’s report to Smith. Noting that Appellant’s criminal history

included a charge for possession of a loaded firearm in public, Smith

recommended Appellant’s parole revocation for making a criminal threat.


                                           3
Appellant now contends that he actually stated his “lawsuits” would stop Smith

from “singing anymore melodies,” and that this comment was made in jest. But

Appellee Smith could have reasonably believed the reports of the parolee and the

counselor. See Reichle v. Howards, 566 U.S. 658, 664 (2012).

      Appellant’s violation of his traveling parole condition prompted his April

2012 revocation. It is undisputed that Appellant left Alameda County to travel to

the Federal Courthouse in San Francisco. It is also undisputed that Appellant did

so without first receiving approval from his parole officer, as the conditions of his

parole required.

      Appellant presented no evidence implicating Appelles Sims, Bent, or

Everidge in any of his constitutional claims.

      AFFIRMED.




                                           4